IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-10967
                          Conference Calendar
                           __________________


REGINALD CHARLES ROBERSON,

                                       Plaintiff-Appellant,

versus

JOHN FRANKLIN, Detention Services Officer;
DALLAS COUNTY; JIM BOULES, Dallas County Sheriff,

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-1442-T
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Reginald Charles Roberson appeals the dismissal of his 42

U.S.C. § 1983 civil rights complaint as frivolous.     We have

reviewed the record and the magistrate judge’s findings and find

no error in the district court’s determination that the complaint

is frivolous as it is barred by the applicable Texas two-year

statute of limitations.     See Roberson v. Franklin, No. 3:95-CV-

1442-T (N.D. Tex. Aug. 15, 1995); Gartrell v. Gaylor, 981 F.2d
254, 256 (5th Cir. 1993).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-10967
                               -2-

     Because the appeal is frivolous, it is DISMISSED.   5th Cir.

Rule 42.2.

     Roberson’s motion for the appointment of counsel on appeal

is DENIED as moot.